Citation Nr: 0125554	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  94-33 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent from 
November 27, 1995, and of 30 percent from October 27, 1997, 
on appeal from the initial award of service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of shell 
fragment wound of the left leg, rated noncompensably 
disabling prior to February 9, 1998, and rated 10 percent 
disabling from February 9, 1998.

3.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This appeal is from November 1992, March 1996, and August 
2000 rating decisions of the Department of Veterans Affairs 
(VA) Atlanta, Georgia, Regional Office (RO).

In July 1997, the veteran testified at a hearing before the 
undersigned member of the Board of Veterans' Appeals (Board), 
who the Chairman of the Board designated to conduct the 
hearing and decide this appeal.  38 U.S.C.A. § 7107(c) (West 
Supp. 2001).  The Board remanded the case in November 1997.  
The claim for higher rating for PTSD was previously 
identified as a claim for increased rating.  While the case 
was on remand, the United States Court of Appeals for 
Veterans Claims (Court) handed down a decision distinguishing 
appeals from initial assignments of disability ratings in the 
decision that granted service connection from claims for 
increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The court reserved the term "increased rating" for 
claims based on an assertion that a disability had become 
worse since the most recent rating.  The Board has renamed 
the PTSD issue in this case consistent with the Court's 
ruling in Fenderson.

The appellant has made a claim for VA compensation for PTSD 
which raises the question whether allowance of the claim 
would result in compensation for disability resulting from 
alcohol or drug abuse as a symptom of a service-connected 
disability.  The Board has imposed a temporary stay on 
adjudication of these claims until final review is completed 
by the United States Court of Appeals for the Federal Circuit 
with respect to its decision issued on February 2, 2001, in 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  When the 
Federal Circuit has completed its review of all actions and 
rehearing requests filed in that case and the decision 
becomes final, the Board will lift the stay and begin to 
adjudicate these issues, including the issue specifically 
raised in this particular case.  See Chairman's Memorandum 
No. 01-01-13 (June 25, 2001).

For reasons explained below, the Board will remand the other 
two issues in this appeal.


REMAND

The veteran's service records appear incomplete.  There were 
attempts to obtain them during the several years following 
his separation from service, but there is reason to try 
again.  In August 1973, VA requested the National Personnel 
Records Center (NPRC) to provide complete service medical 
records of treatment in Vietnam of a fragmentation wound and 
of back injuries.  The NPRC responded that it could produce 
no clinical or medical records and a request for the name or 
number of the treating facilities.  The veteran reported on 
his September 1969 application for VA disability compensation 
that he was treated for his back at Fort Hood in January and 
September 1967 and at a post dispensary at "An Kha" [sic, 
probably An Khe], Vietnam in December 1967 and December 1968, 
and for shrapnel wounds at a post dispensary at "Quin Yon" 
[sic, probably Qui Nhon].  VA never provided this information 
to NPRC.

The NPRC reported in May 1974 that the veteran's Purple Heart 
Medal was for "sustained metal fragment wounds to left 
leg," but it did not provide the documents that verified 
that report.  NPRC reported a negative search of the 93rd and 
the 85th Evacuation Hospital records.  The Board lacks the 
information necessary to determine whether those facilities 
were near An Khe or Qui Nhon, i.e., whether the May 1974 NPRC 
report was responsive to the information the veteran had 
reported.  The service medical records are further shown to 
be incomplete by a copy of page one of a two-page separation 
medical history, which happens to report recurrent back pain.

Whereas the first request for service medical records 
produced none, the second produced some, patently incomplete, 
and VA never provided NPRC with information furnished by the 
veteran, another request for service records is appropriate.

The veteran's service-connected residuals of a shell fragment 
wound of the left leg are rated under diagnostic code 5314 
(muscle group 14).  38 C.F.R. § 4.73 (2001).  The Board is 
unclear how that muscle group was chosen in light of the 
April 2000 examination.  For other reasons, both the April 
2000 and the February 1998 examination reports require 
clarification.

The April 2000 VA examiner of the left knee described a scar 
on the left knee, without tissue loss, disfigurement, or 
limitation of function.  The examiner found evidence of 
previous wounds affecting muscle groups 13, 14, 16, and 17, 
with tenderness at the anterior aspect of the left knee and 
muscle strength of 4/5 in all affected muscles.  The examiner 
found range of motion of the knee to be 100 degrees of 
flexion and "-10 [sic]" of extension with pain and muscle 
weakness as the "main limitations of motion," and drawer 
and McMurray's signs were abnormal.  The examiner found no 
fatigue, lack of endurance or incoordination.

Service medical records pertaining to the injury for which 
the veteran received the Purple Heart Medal have thus far 
been sought unsuccessfully, depriving VA medical examiners 
and claim adjudicators of the historical review mandated by 
regulation as an element of rating muscle disabilities.  
38 C.F.R. § 4.56 (2001).  In the absence of historical 
records to inform the examiner of the physiology of the 
initial injury, it is appropriate for the current medical 
report to explain why the examiner attributes such extensive 
muscle weakness to the shell fragment wound and to report 
more specifically the functional effect of the impairment in 
each muscle group.  This additional detail is warranted, 
because a given degree of impairment of muscle group 17 is 
rated differently than the same degree of impairment in 
muscle groups 13, 14, and 16.  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5313, 5314, 5316, 5317 (2001).  
Additionally, the examiner did not report how the drawer and 
McMurray's signs were abnormal, or whether those findings 
were related to the shell fragment wound or wounds.  The 
examination report should be returned to the examiner for 
comment on how muscle involvement in four muscle groups is 
associated with the veteran's shell fragment wound or wounds; 
and whether the instability of the left knee is related.

The February 1998 VA examination report has an addendum 
reporting additional complaints of intermittent additional 
left leg symptoms, ongoing for 25 years, associated with left 
knee pain when the weather is cold and rainy, and aching of 
the left knee.  The examiner did not report an opinion 
whether these additional symptoms were related to the 
service-connected shell fragment wound.  If they are, then 
additional comment addressing the extent of the additional 
disability during such flare-ups would also be necessary.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In seeking to reopen his claim for service connection for a 
back disorder, the veteran submitted chiropractic records 
purportedly from the office of "Proctor Keene," purportedly 
dating from February 1969, five months after his separation 
from service and years before the next earliest evidence of 
record.  In determining whether evidence is new and material, 
the credibility of the evidence is generally presumed, Justus 
v. Principi, 3 Vet. App. 510 (1992), unless it is inherently 
incredible.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (discussing parallels between presumption of 
credibility to reopen and to well ground a claim).

The purported February 1969 chiropractic records show the 
hand written date "2-14-69."  The date is written on a 
printed description of chiropractic treatment bearing, in the 
lower, left corner, "(c) Parker Chiropractic Research 
Foundation, 1974."  In February 1980, the veteran submitted 
signed authorization for release of information from Dr. 
Proctor at a Rome, Georgia, address, and subsequently, 
records from J. Keene, D.C., from a Rome, Georgia, address.  
The newly submitted records appear to be from the same 
facility as the records submitted in February 1980.  
Regulation provides that medical evidence submitted in a 
claim for service connection be certified.  38 C.F.R. 
§ 3.200(b) (2001).  Action should be taken to obtain 
certification of authenticity of the newly submitted records 
from the named facility.

Additionally, VA has a duty to inform claimants of 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In this case, the evidence necessary to 
substantiate the claim is proof of authenticity of the 
purported February 1969 chiropractic records.  The veteran 
reported in July 2001 that the copy he sent was of a document 
in his mother's possession.  He should be informed to submit 
the original, if it is available.

Associated with the claims file now are three VA medical 
records folders for the veteran.  Those records should remain 
associated with the file during the pendency of this 
adjudication.

Finally, during the pendency of this claim, a substantial 
change in the law was enacted.  The Veterans Claims 
Assistance Act of 2000 (VCAA) made significant changes in the 
duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
Supp. 2001).  However, the recent amendments to 38 C.F.R. 
§ 3.156(a) relating to the definition of new and material 
evidence apply to any claim to reopen a finally decided claim 
received on or after August 29, 2001, and they are not 
applicable to the veteran's claim to reopen his claim for 
service connection for a back disorder, which was already in 
appellate status on August 29, 2001.

In readjudicating these claims on remand, the RO must assure 
compliance with the notice and development requirements of 
the VCAA and its implementing regulations.

Accordingly, the case is REMANDED for the following action:

1.  Request all available service medical 
records of the veteran, including 
clinical records for medical facilities 
at An Khe and Qui Nhon from August 1967 
to August 1968.  Also request the 
documentation relied upon by NPRC in May 
1974 to report that the veteran's Purple 
Heart Medal was for metal fragment wounds 
of the left leg or any other records 
confirming the reason for the award.

2.  Request the veteran to submit the 
originals of the photocopies of the 
materials from Proctor Keene dated 
February 14, 1969, that he submitted in 
May 2001.

3.  Provide copies of the materials the 
veteran submitted in May 2001 headed 
"Recommendations for Chiropractic Care" 
(with a copyright date of 1974) and the 
associated three pages to Proctor-Keene 
Chiropractic Clinic, 1101 Martha Berry 
Blvd., NW, Rome, GA 30161.  Request the 
clinic to authenticate the documents as 
originating from that practice in 
February 1969 or to state why it cannot.  

3.  Obtain clarification, including by 
obtaining further examination if 
necessary, of the February 1998 and April 
2000 VA examination reports as follows: 
(1) The February 1998 report should be 
augmented by an opinion whether the 
symptoms reported in the addendum to that 
report are related to the service-
connected shell fragment residuals of the 
left leg.  If so, the additional report 
should include an opinion about the 
extent of additional disability 
experienced during the flare-ups, 
described in terms of loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, 
and uncertainty of movement.  See 
38 C.F.R. § 4.56(c) (2001); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  (2) The 
April 2000 report should be augmented by 
a statement explaining the mechanism by 
which the service-connected shell 
fragment residuals cause pain and 
weakness in each of muscle groups 13, 14, 
16, and 17 and whether the abnormal 
drawer and McMurray's tests of April 2000 
were related to the shell fragment wound 
or wounds.  If the abnormal drawer and 
McMurray's findings were related to the 
shell fragment residuals, the additional 
report should state the abnormal findings 
in detail and the extent to and manner in 
which they contribute to the veteran's 
disability.  Provide the examiner or 
examiners with the claims file for review 
in formulating the additional reports.

4.  Review the claim and determine 
whether any additional notice or duty to 
assist is required pursuant to the VCAA.  
If so, undertake corrective action before 
proceeding.  Then, readjudicate the 
claims for increased rating for shell 
fragment wound of the left leg and to 
reopen a claim for service connection for 
a back disorder.  If the claim remains 
denied, provide the appellant and his 
representative a supplemental statement 
of the case and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


